                  CaseComplaint
AO 91 (Rev 8/01) Criminal 7:19-po-00229            Document 1 Filed on 07/29/19 in TXSD Page 1 of 1


                                           United States District Court
           SOUTHERN                                        DISTRICT OF                                     TEXAS
                                                         McAllen    Division
   UNITED STATES OF AMERICA
                            V.                                                      CRIMINAL COMPLAINT
              Gerardo MARTINEZ LOPEZ
                    YOB: 1991                   AKA: Julian Artemio CANTU GRIMALDO        Case Number: 7:19-po- 229
                    COC: Mexico
                Name and Address of Defendant



         I, the undersigned complainant state that the following is true and correct to the best of my
knowledge and belief. On or about             July 27, 2019          in      Hidalgo         County, in
the            Southern           District of             Texas         defendant(s) did,
knowingly, willfully and in violation of law, attempted to gain illegal entry or obtains illegal entry into the
United States by willful concealment of a material fact,
in violation of Title          8       United States Code, Section(s)                              1325(a) ( 3 )
I further state that I am a(n) Customs and Border Protection Officer                   and that this complaint is based on the
following facts:

The defendant attempted to enter the United States illegally at the Hidalgo Port of Entry by presenting a Laser Visa
bearing the name and photo of another person. He was referred into secondary for further inspection. Database
queries revealed the document was issued to a different person, as the photo and fingerprint did not match the
defendant's. The defendant is a citizen of Mexico and has no legal status in the United States.




I declare under penalty of perjury that the statements in this complaint are true and correct.
Continued on the attached sheet and made a part of this complaint:                                       Yes            X    No

                                                                              /s/      Diego Rodriguez         CBP Enforcement Officer
Sworn to before me and subscribed in my presence,                        Signature of Complainant




July 28, 2019                                                      at    McAllen, Texas
Date                                                                     City and State
Peter E. Ormsby
U.S. Magistrate Judge
Name and Title of Judicial Officer                                       Signature of Judicial Officer
